Cobb, J.
1. An ordinance of a municipal corporation prohibiting the having or keeping within the corporate limits, for the purpose of illegal sale, any spirituous, fermented, malt, or intoxicating liquors is valid. Hood v. Griffin, 113 Ga. 190 (2), and cases cited.
2. One holding a license to sell liquors in a municipality may be convicted under such an ordinance, if it be shown that a sale was had at a time not authorized by the license. Such a sale shows conclusively that at least the liquor sold was kept on the particular occasion for the purpose of illegal sale.
3. A sale of liquor by a person in charge of the regular place of business of a liquor dealer, at a time when a sale could not be lawfully made, will authorize a conviction of the liquor dealer for a violation of an ordinance of the character above indicated, when on the trial the accused does not make it appear to the satisfaction of the court that the person in charge of the place of business was not authorized to make the sale. Kinnebrew v. State, 80 Ga. 232.
4. The evidence authorized the judgment rendered in the recorder’s court, and there was no error'in overruling the certiorari.

Judgment affirmed.


All the Justices concur.